Title: From John Adams to Edmé Jacques Genet, 24 February 1780
From: Adams, John
To: Genet, Edmé Jacques


     
      Dear Sir
      Paris Hotel de Valois Rue de Richelieu Feb. 24. 1780
     
     I have received the Letter, that you did me the Honour to write me the 20th. of this Month.
     I was cautious of troubling the Minister, with an Application directly to him upon a Subject like that of my Letter to you: but I thank you, for the Trouble you have taken in laying it, before him. The kind Expressions of his Excellencies Confidence, and his Readiness to receive any Applications directly from me, do me great Honour, and I shall not fail of paying my Respects to him upon proper Occasions.
     I am happy to have his Excellencies Authority, to counteract, the delusive Artifices of our Enemies: and he may be equally assured that the Reports of Advances made by the Americans, towards an Arrangement with the English are equally groundless.
     I hope to have soon the Honour of paying my Respects to you at Versailles. In the mean Time, I have a favour to request of you, which is your Assistance in procuring, some News Papers from England. I am told Dr. Franklin, and other Americans here have been under Obligations to you for procuring them by the Way of Ostend, and that they pay for them to the Post Master at Ostend. You are better acquainted with the Character and Merit of the English Papers than We are. We should be much obliged to you therefore, if you would give orders for two setts of Papers, one for Mr. Dana and one for me: one on the Court side of the Question and the other on the Country Side. Papers which commonly contain the best Intelligence.
     We will pay the Expence whenever and to whomsoever you direct. And We shall be very glad to pay for your sending them to Us, in the same manner you did to Mr. Izard. I have the Honour to be with great Esteem and Respect, sir your most obedient and most humble servant.
    